Matter of Shelley (2021 NY Slip Op 01314)





Matter of Shelley


2021 NY Slip Op 01314


Decided on March 4, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 4, 2021

PM-26-21

[*1]In the Matter of William Patrick Shelley, an Attorney. (Attorney Registration No. 2288397.)

Calendar Date: March 1, 2021

Before: Garry, P.J., Egan Jr., Lynch, Aarons and Pritzker, JJ.


William Patrick Shelley, Haddon Township, New Jersey,pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
William Patrick Shelley was admitted to practice by this Court in 1989 and lists a business address in Philadelphia, Pennsylvania with the Office of Court Administration. Shelley now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Shelley's application.
Upon reading Shelley's affidavit sworn to January 12, 2021 and filed January 14, 2021, and upon reading the February 18, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Shelley is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Egan Jr., Lynch, Aarons and Pritzker, JJ., concur.
ORDERED that William Patrick Shelley's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that William Patrick Shelley's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that William Patrick Shelley is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Shelley is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that William Patrick Shelley shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.